 

Case 7:19-cr-00507 Document1 Filed on 02/26/19 in TXSD HGS che Bice '
Sexthera Elstict of faxes
AO 91 (Rev. 11/11) Criminal Complaint FILED
reg
UNITED STATES DISTRICT CouRT 7 25 207
for the Cie rk ef Casrt

. Southern District of Texas

United States of America
v.

Eric RIVERA, YOB: 1979 (USA)
Jose SANCHEZ, YOB: 1987 (USA)

 

 

 

 

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 08/08/2018 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 846 Conspiracy to Possess with the Intent to Distribute and Possession with
21 USC 841 Intent to Distribute Methamphetamine, approximately 1.127 kilograms, a

schedule II controlled substance.

This criminal complaint is based on these facts:

(See Attachment I).

if Continued on the attached sheet.

 

 

Complainant's signature

Appr by Leth lndeme
a

Christopher Donahue, DEA Special Agent

 

a ~— /ab; / [ a Printed name and title

Sworn to before me and signed in my presence.

Date: 1/ v6; to 19 JS fe ——
udge’s signature

City and state: McAllen, Texas J_ Scott Aacker, U.S. Magistrate Judge

C~ /- Printed name and title

  
1.

Case 7:19-cr-00507 Document1 Filed on 02/26/19 in TXSD Page 2 of 2

ATTACHMENT I

On August 7, 2018, a credible and reliable Drug Enforcement Administration (DEA)
Confidential Source (CS) met with Jose SANCHEZ (hereafter, SANCHEZ) at
SANCHEZ’s residence in Alton, Texas for the purpose of negotiating the sale of crystal
methamphetamine to the CS. The CS stated that SANCHEZ agreed to sell the CS one (1)
kilogram of crystal methamphetamine for $4,500.00.

On August 8, 2018, the CS met with SANCHEZ and Eric RIVERA (hereafter, RIVERA)
at SANCHEZ’s residence to conduct the methamphetamine transaction. The CS stated
that the CS counted the $4,500 for the methamphetamine in front of SANCHEZ and
RIVERA. Later on this same date, SANCHEZ, RIVERA, and the CS relocated to
RIVERA’s residence in San Juan, Texas to conduct the transaction. While in the area of
RIVERA’s residence, the CS stated that SANCHEZ and RIVERA discussed the best
place for the CS to receive the methamphetamine. Shortly thereafter, agents observed
SANCHEZ and RIVERA drive together in RIVERA’s vehicle to a nearby store. Agents
subsequently observed a blue SUV follow SANCHEZ and RIVERA out of the store’s
parking lot and drive in tandem. During this time, SANCHEZ directed the CS to drive to
an area near RIVERA’s residence. Shortly thereafter, SANCHEZ and RIVERA and the
blue SUV drove to the CS’s location. Once at the CS’s location, the blue SUV parked
behind the CS’s vehicle and SANCHEZ and RIVERA continued to drive past the CS.
Moments later, the CS recovered two packages containing suspected methamphetamine
from a female who was driving the blue SUV. Upon receiving the suspected
methamphetamine, the CS drove to RIVERA’s residence where the CS met with
SANCHEZ and RIVERA. The CS stated that after arriving to RIVERA’s residence the
CS opened one (1) of the packages of suspected methamphetamine in front of both
SANCHEZ and RIVERA and verified that the package contained methamphetamine.
The CS stated that the CS then provided $4,500.00 to SANCHEZ, in the presence of
RIVERA.

The two packages of suspected methamphetamine, weighing approximately 1.127
kilograms, were transported to the McAllen District Office by agents. A sample from the
suspected methamphetamine tested positive for the characteristics and properties of
methamphetamine.
